          Case 1:20-cv-00973-NONE-EPG Document 19 Filed 04/15/21 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   NAHRAIN AL PATO, et al.,                            CASE NO. 1:20-cv-973 NONE EPG

11                                Plaintiffs,            STIPULATION AND ORDER FOR EXTENSION
                                                         OF TIME
12                          v.
                                                         (ECF No. 18)
13   WILLIAM BARR, et al.,

14                                Defendants.

15

16          The United States respectfully requests a 14-day extension of time in which to respond to the

17 Complaint, and counsel for plaintiffs does not oppose. United States Citizenship and Immigration

18 Services is in the process of reviewing information received from the applicant’s recent overseas

19 interview at the United States consulate relevant. The parties therefore stipulate that the new date for the

20 defendants to file an answer or other dispositive pleading is April 29, 2021.

21                                                           Respectfully submitted,

22

23

24

25

26
27

28
                                                         1


30
         Case 1:20-cv-00973-NONE-EPG Document 19 Filed 04/15/21 Page 2 of 3

 1   Dated: April 14, 2021                      PHILLIP A. TALBERT
                                                Acting United States Attorney
 2

 3                                        By: /s/ AUDREY B. HEMESATH
                                              AUDREY B. HEMESATH
 4                                            Assistant United States Attorney
 5

 6                                              /s/ CURTIS MORRISON
                                                CURTIS MORRISON
 7                                              Counsel for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            2


30
          Case 1:20-cv-00973-NONE-EPG Document 19 Filed 04/15/21 Page 3 of 3

 1                                                   ORDER

 2          On April 14, 2021, the parties filed a stipulation to grant a fourteen-day extension of time to the

 3 United States to respond to Plaintiff’s complaint. (ECF No. 18). The parties stipulate that the United

 4 States Citizenship and Immigration Services is reviewing certain information. The Court finds good

 5 cause to grant the stipulated request.

 6          Accordingly, IT IS HEREBY ORDERED that Defendants shall file an answer or other

 7 responsive pleading no later than April 29, 2021.

 8
     IT IS SO ORDERED.
 9

10      Dated:    April 15, 2021                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         3


30
